Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2180 Page 1 of 7




Karra J. Porter
Christensen & Jensen
257 East 200 South, Suite 1100
Salt Lake City, UT 84111
(801) 323-5000
karra.porter@chrisjen.com

Thomas M. Hefferon
Goodwin Procter LLP
1900 N Street, NW
Washington, DC 20036
(202) 346-4000
thefferon@goodwinlaw.com
(additional counsel listed on signature page)

Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 BUREAU OF CONSUMER FINANCIAL
 PROTECTION,

                   Plaintiff,                   Case No. 2:19-CV-00298-BSJ

            v.

 PROGREXION MARKETING, INC.; PGX
 HOLDINGS, INC.; PROGREXION                     DEFENDANTS’ SHORT FORM MOTION
 TELESERVICES, INC.; EFOLKS, LLC;               TO COMPEL RULE 30(b)(6) DEPOSITION
 CREDITREPAIR.COM, INC.; and JOHN C.            TESTIMONY
 HEATH, ATTORNEY AT LAW, PLLC,
 D/B/A/ LEXINGTON LAW,
                                                HEARING REQUESTED
                    Defendants.
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2181 Page 2 of 7




       Pursuant to DUCivR 37-1, Defendants seek an order from the Court compelling Plaintiff

to provide critical Rule 30(b)(6) deposition testimony and to testify for more than 7 hours.

       First, CFPB refuses to testify about four topics at the heart of its claims in Count I that

Defendants must wait 6-months before billing clients pursuant to the Telemarketing Sales Rule’s

(“TSR”) advance-fee provision, 16 C.F.R. § 310.4(a)(2).

       1.      Heath Topic 2 concerns the history and interpretation of the advance-fee provision.

This testimony is relevant to Defendants’ defense that the CFPB’s application of the rule here rests

on a novel interpretation inconsistent with the regulation’s history and rule-making record. Compl.

¶¶ 129-134; ECF No. 65 (10th & 12th Defenses); ECF No. 66 (9th & 11th Defenses).

       2.      Heath Topic 3 addresses CFPB’s formal and informal guidance on credit repair,

which Defendants believe will show the absence of meaningful guidance for credit repair provid-

ers. The CFPB asserts this is irrelevant to the lawsuit and the topic is too burdensome.

       3.      Heath Topic 6 seeks testimony on CFPB’s knowledge of any credit repair company

that waits six months before requesting or receiving fees—the required time period that CFPB

claims applies to all credit repair companies. Defendants are unaware of any such company, and

are entitled to discover whether CFPB has facts, information or knowledge on this topic given its

relevance to the litigation. Compl. ¶¶ 130, 133; ECF Nos. 65 & 66 Third Defenses).

       4.      Heath Topics 12-13 (Progrexion Topics 17-18) seek CFPB’s knowledge of non-

privileged exculpatory facts about Defendants, which would tend to prove that CFPB’s lawsuit

relies on a highly selective filtering of Defendant Heath’s clients. CFPB refuses, incorrectly ar-

guing that it requires CFPB to sit as trier of fact and testify as to work product. CFPB has been



                                                 1
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2182 Page 3 of 7




sanctioned before for refusing such testimony. CFPB v. Univ. Debt & Payment Solutions, LLC,

No. 1:15-cv-0859-RWS, Dkt. No. 436 at 15-17, 21-22 (N.D. Ga. Aug. 25, 2017).

         Second, CFPB refuses to sit for more than one 7-hour deposition absent a Court Order

under Rule 30(a)(2)(A) (Deposition Notices Ex. A & B). Defendants offered to take just 12 hours

of testimony (and would accept 10 hours) but CFPB will not compromise. Exs. C-F. The

deposition time Defendants seek is more than fair given (1) the expansive lawsuit against six

different Defendants, seeking separate and incongruent relief (Count II-V are not asserted against

Heath PC), based on separate facts, separate consumers, and subject to separate defenses (ECF

Nos. 65 & 66), and (2) CFPB’s own demand for 28 hours of 30(b)(6) testimony from Defendants.

Courts regularly allow more than 7 hours of testimony in similar circumstances. See County of

Brunswick v. Lexon Insurance Company, 2010 WL 11565094, at *4 (E.D.N.C. Feb. 8, 2010);

Kruse Technology Partnership v. DMAX, Ltd., 2009 WL 10674038, at *2 (C.D. Cal. Dec. 16,

2009).

               Dated: April 25, 2021

                                             Respectfully submitted,


                                             /s/ W. Kyle Tayman
                                             Thomas M. Hefferon*
                                             W. Kyle Tayman*
                                             Christina L. Hennecken*
                                             Goodwin Procter LLP
                                             1900 N Street, NW
                                             Washington, DC 20036
                                             (202) 346-4000
                                             thefferon@goodwinlaw.com
                                             ktayman@goodwinlaw.com
                                             chennecken@goodwinlaw.com


                                                2
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2183 Page 4 of 7




                                  William J. Harrington*
                                  Goodwin Procter LLP
                                  620 Eighth Avenue
                                  New York, NY 10018
                                  (212) 459-7140
                                  wharrington@goodwinlaw.com

                                  Courtney L. Hayden*
                                  Goodwin Procter LLP
                                  100 Northern Avenue
                                  Boston, MA 02210
                                  (617) 570-1000
                                  chayden@goodwinlaw.com

                                  Karra J. Porter
                                  Christensen & Jensen
                                  257 East 200 South, Suite 1100
                                  Salt Lake City, UT 84111
                                  (801) 323-5000
                                  karra.porter@chrisjen.com

                                  Attorneys for Defendants
                                  (*admitted pro hac vice)




                                    3
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2184 Page 5 of 7




                                        EXHIBITS

Exhibit A:   March 30, 2021 Heath, PC’s Notice of Rule 30(b)(6) Deposition of Plaintiff
             Bureau of Consumer Financial Protection

Exhibit B:   March 30, 2021 Progrexion Defendants’ Notice of Rule 30(b)(6) Deposition of
             Plaintiff Bureau of Consumer Financial Protection

Exhibit C:   April 6, 2021 Plaintiff Bureau of Consumer Financial Protection’s Response and
             Objections to Heath, PC’s Notice of Rule 30(b)(6) Deposition

Exhibit D:   April 6, 2021 Plaintiff Bureau of Consumer Financial Protection’s Response and
             Objections to Progrexion Defendants’ Notice of Rule 30(b)(6) Deposition

Exhibit E:   April 15, 2021 Letter, W. Kyle Tayman (Defendants) to Maureen McOwnen
             (Plaintiff).

Exhibit F:   April 22, 2021 Letter, Tracy L. Hilmer (Plaintiff) to W. Kyle Tayman
             (Defendants).




                                             4
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2185 Page 6 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2021, I caused a true and correct copy of the foregoing to

be served upon counsel of record as of this date by electronic filing.



                                              /s/ W. Kyle Tayman
                                              W. Kyle Tayman




                                                 5
Case 2:19-cv-00298-BSJ Document 117 Filed 04/25/21 PageID.2186 Page 7 of 7




                           MEET AND CONFER CERTIFICATE

       Pursuant to Fed. R. Civ. P. 26(c) and DUCivR 37-1(a)(4), I certify that counsel for the

parties conferred on objections related to the Progrexion Defendants and Heath’s Rule 30(b)(6)

Deposition Notices of Plaintiff telephonically on April 12, 2021, April 13, 2021 and via written

correspondence on April 15, 2021 and April 22, 2021.



               Dated: April 25, 2021

                                             /s/ W. Kyle Tayman
                                             W. Kyle Tayman




                                                6
